SCHWARTZ, Chief Judge
(dissenting in part).
I do not believe that the trial court’s repeated intrusions into the trial could have reasonably been perceived by the jury as merely serving to clarify the testimony. Instead, they seem, in large part, to have argumentatively aligned the court with the prosecution’s version of the disputed facts. In my view, therefore, the court’s apparently unfair participation in the trial entitles the defendant to a new one. Hamilton v. State, 109 So.2d 422 (Fla. 3d DCA 1959).
I do not disagree with the majority’s disposition of the Rule 3.850 issue.